Exhibit 10.1

Execution Copy



 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of May
6, 2009 by and among NATIONAL FINANCIAL PARTNERS CORP. (the “Borrower”); the
financial institutions signing below and BANK OF AMERICA, N.A., as
administrative agent for the Lenders party to the Credit Agreement referred to
below (in such capacity, together with its successors and assigns in such
capacity, the “Administrative Agent”).

 

RECITALS

 

A.         The Borrower, the financial institutions party thereto and the
Administrative Agent are parties to the Credit Agreement dated as of August 22,
2006, amended by certain amendments dated as of January 16, 2007 and December 9,
2008 (as the same has been and may hereafter be amended, restated or otherwise
modified from time to time, the “Credit Agreement”). Capitalized terms used
herein without definition have the meanings assigned to them in the Credit
Agreement.

 

B.         The Borrower has requested certain amendments to the Credit Agreement
as set forth herein.

 

C.         The Required Lenders are willing to consent to amend the Credit
Agreement on the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties hereto agree as follows:

 

I.         DEFINITIONS. Capitalized terms used herein which are defined in the
Credit Agreement have the same meanings herein as assigned to them in the Credit
Agreement, except to the extent such meanings are amended hereby.

 

II.        AMENDMENTS TO CREDIT AGREEMENT. Subject to the satisfaction of each
of the conditions set forth herein, the Borrower and the Required Lenders agree
that the Credit Agreement is hereby amended as follows:

 

A.         Definitions. The definition of “EBITDA” appearing in Section 1.1 of
the Credit Agreement is restated in its entirety as follows:

 

“‘EBITDA’: for any period, Consolidated Net Income for such period plus, without
duplication and to the extent reflected as a charge in the statement of such
Consolidated Net Income for such period, the sum of (a) income tax expense,
(b) interest expense, amortization or write-off of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness (including the Loans), (c) depreciation and amortization
expense, (d) amortization of intangibles (including, but not limited to,
goodwill) and organization costs, (e) any non-cash impairment of goodwill and
intangible assets up to no greater than $25,000,000 in any four-quarter period
and any extraordinary, unusual or non-recurring non-cash expenses or losses
(including, without limitation whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, non-cash
losses on sales of assets outside of the ordinary course of business), and
(f) any other non-cash charges, and minus, to the extent included in the
statement of such

 

--------------------------------------------------------------------------------

Consolidated Net Income for such period, the sum of (a) interest income, (b) any
extraordinary, unusual or non-recurring income or gains (including, whether or
not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business), (c) any other non-cash income and (d) any cash
payments made during such period in respect of items described in clause (e)
above subsequent to the period in which the relevant non-cash expenses or losses
were reflected as a charge in the statement of Consolidated Net Income, all as
determined on a consolidated basis. For the purposes of calculating EBITDA for
any period of four consecutive fiscal quarters (each, a “Reference Period”)
(i) if at any time during such Reference Period the Borrower or any Subsidiary
shall have made any Material Disposition, the EBITDA for such Reference Period
shall be reduced by an amount equal to the EBITDA (if positive) attributable to
the property that is the subject of such Material Disposition for such Reference
Period or increased by an amount equal to the EBITDA (if negative) attributable
thereto for such Reference Period and (ii) if during such Reference Period the
Borrower or any Subsidiary shall have made a Material Acquisition, EBITDA for
such Reference Period shall be calculated after giving pro forma effect as if
such Material Acquisition occurred on the first day of such Reference Period. As
used in this definition, pro forma effect shall mean the equivalent of the
EBITDA of the company or business that is the subject of such Material
Acquisition after giving effect to any adjustments thereto in accordance with
Regulation S-X and the impact of the Management Agreement in respect thereof. As
used in this definition, “Material Disposition” means any Disposition of
property or series of related Dispositions of property that yields gross
proceeds to the Borrower or any of its Subsidiaries in excess of $1,000,000.
Further, (A) EBITDA will be calculated at all times without taking into account
income and expenses attributable to FASB SFAS No. 141R (“FASB 141R”), and (B)
solely for the first fiscal quarter ending after the implementation of FASB SFAS
No. 157 (“FASB 157”) for non-financial assets and liabilities, the EBITDA
calculation for such fiscal quarter shall be made without taking into account
the impact of FASB 157; with the effect that EBITDA shall be calculated at such
times in a manner consistent with the method of calculation prior to the
implementation of FASB 141R and FASB 157, as applicable, and (C) solely with
respect to the first fiscal quarter of 2009, EBITDA shall at all times be
calculated without taking into account any non-cash impairment of goodwill and
intangible assets associated with the Borrower's evaluation of intangible assets
of Group Members for impairment in accordance with FASB SFAS No. 144,
"Accounting for the Impairment or Disposal of Long-Lived Assets" and FASB SFAS
No. 142, "Goodwill and Other Intangible Assets"."

 

B.        Exhibits. Exhibit B (form of Compliance Certificate) to the Credit
Agreement is restated to read in the form attached hereto as Exhibit B.

 

C.        No Further Amendments. Except as specifically amended hereby, the text
of the Credit Agreement shall remain unchanged and in full force and effect.

 

III.      REFERENCES IN LOAN DOCUMENTS; CONFIRMATION OF SECURITY. All references
to the “Credit Agreement” in all Loan Documents shall, from and after the date
hereof, refer to the Credit Agreement, as amended by this Amendment, and all
Obligations shall be secured by and be entitled to the benefits of the Security
Documents. All Security Documents heretofore executed by any

 

 

 

- 2 -

 



 

--------------------------------------------------------------------------------

Loan Party shall remain in full force and effect and, by each Loan Party's
signature hereto, such Security Documents are hereby ratified and affirmed.

 

IV.       REPRESENTATIONS, WARRANTIES AND COVENANTS. The Borrower hereby
represents and warrants to, and covenants and agrees with, the Administrative
Agent and the Lenders that:

 

A.         The execution and delivery of this Amendment and the Loan Documents
to which any Loan Party is a party have been duly authorized by all requisite
action on the part of such Loan Party.

 

B.         The representations and warranties of the Loan Parties contained in
the Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date of this Amendment as though made at and
as of such date, except to the extent (a) such representations and warranties
are made with reference to an earlier date, in which case each such
representation and warranty shall be true and correct in all material respects
as of such date only and (b) inaccuracies resulting from transactions prior to
the date hereof which were expressly permitted under the Loan Documents, as
applicable.

 

C.         Both before and after giving effect to this Amendment, no Default or
Event of Default shall have occurred and be continuing.

 

D.         As of the Amendment Closing Date, no Loan Party has any grounds, and
hereby agrees not to challenge (or to allege or to pursue any matter, cause or
claim arising under or with respect to), in any case based upon acts or
omissions of the Administrative Agent or any Lender, the effectiveness,
genuineness, validity, collectibility or enforceability of the Credit Agreement
or any of the other Loan Documents, the Obligations, the Liens securing any of
the Obligations, or any of the terms or conditions of any Loan Document. No Loan
Party possesses (and hereby forever waives, remises, releases, discharges and
holds harmless each Lender, the Administrative Agent, and their respective
affiliates, stockholders, directors, officers, employees, attorneys, agents and
representatives and each of their respective heirs, executors, administrators,
successors and assigns (collectively, the “Indemnified Parties”) from and
against, and agrees not to allege or pursue) any action, cause of action, suit,
debt, claim, counterclaim, cross-claim, demand, defense, offset, opposition,
demand and other right of action whatsoever, whether in law, equity or otherwise
(which it, all those claiming by, through or under it, or its successors or
assigns, have or may have) against the Indemnified Parties, or any of them, by
reason of, any matter, cause or thing whatsoever, with respect to events or
omissions occurring or arising on or prior to the date hereof and relating to
the Credit Agreement or any of the other Loan Documents (including, without
limitation, with respect to the payment, performance, validity or enforceability
of the Obligations, the Liens securing any of the Obligations, or any or all of
the terms or conditions of any Loan Document) or any transaction relating
thereto.

 

E.         Each of the Loan Documents constitutes the legal, valid and binding
obligation of each Loan Party signatory thereto, enforceable against it in
accordance with its respective terms, subject to bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the rights and remedies of
creditors generally or the application of principles of equity, whether in any
action at law or proceeding in equity, and subject to the availability of the
remedy of specific performance or of any other equitable remedy or relief to
enforce any right thereunder.

 

V.        CONDITIONS TO THIS AMENDMENT. The effectiveness of this Amendment is
conditioned on satisfaction of the following conditions:

 

 

 

- 3 -

 



 

--------------------------------------------------------------------------------

A.        Amendment. The Loan Parties shall have executed and delivered to the
Administrative Agent this Amendment and the Consent and Acknowledgement attached
hereto, each of the foregoing to be in form and substance satisfactory to the
Administrative Agent.

 

B.        No Material Adverse Effect. The Borrower shall have delivered to the
Administrative Agent a certificate signed by a Responsible Officer of the
Borrower certifying that, except as previously disclosed by the Borrower to the
Administrative Agent in writing prior to the Amendment Closing Date, there has
been no event or circumstance since the date of the audited financial statements
most recently delivered to the Administrative Agent that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect.

 

C.         Other Documents, etc. The Loan Parties shall have delivered to the
Administrative Agent such other supporting documents and certificates as the
Administrative Agent or its counsel may reasonably request. All legal matters
incident to the transactions hereby contemplated shall be reasonably
satisfactory to the Administrative Agent’s counsel.

 

D.         Fees. The Borrower shall have paid all fees agreed to be paid by the
Borrower pursuant to Section VI(A) below.

 

VI.

MISCELLANEOUS.

 

A.         As provided in the Credit Agreement, the Borrower agrees to reimburse
the Administrative Agent upon demand for all reasonable fees and disbursements
of counsel to the Administrative Agent incurred in connection with the
preparation of this Amendment and the other documents executed in connection
herewith.

 

B.         THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

C.         This Amendment may be executed by the parties hereto in several
counterparts hereof and by the different parties hereto on separate counterparts
hereof, all of which counterparts shall together constitute one and the same
agreement. Delivery of an executed signature page of this Amendment by facsimile
transmission shall be effective as an in-hand delivery of an original executed
counterpart hereof.

 

[The next pages are the signature pages.]

 

 

 

- 4 -

 



 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as a sealed instrument by their duly authorized representatives, all as
of the day and year first above written.

 

 

 

NATIONAL FINANCIAL PARTNERS CORP.



 

By:


/s/ Donna J. Blank

 

 

 

Name: Donna J. Blank

 

 

 

Title: CFO & EVP

 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent



 

By:


/s/ Roberto Salazar

 

 

 

Name: Roberto Salazar

 

 

 

Title: Assistant Vice President

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender



 

By:


/s/ Richard M. Williams

 

 

 

Name: Richard M. Williams

 

 

 

Title: Senior Vice President

 

 

 

 

 

BANK OF AMERICA, N.A., as Issuing Lender



 

By:


/s/ Richard M. Williams

 

 

 

Name: Richard M. Williams

 

 

 

Title: Senior Vice President

 

 

 

 

 

BANK OF AMERICA, N.A., as Swingline Lender



 

By:


/s/ Richard M. Williams

 

 

 

Name: Richard M. Williams

 

 

 

Title: Senior Vice President

 

 

(signatures continued)

 

                                          
                                                     Signature Page to Third
Amendment

 



 

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A., as Syndication Agent



 

By:


/s/ Sergey Sherman

 

 

 

Name: Sergey Sherman

 

 

 

Title: Vice President

 

 

 

JPMORGAN CHASE BANK, N.A., as a Lender



 

By: 


/s/ Sergey Sherman

 

 

 

Name: Sergey Sherman

 

 

 

Title: Vice President

 

 

                                          
                                                     Signature Page to Third
Amendment

 

--------------------------------------------------------------------------------



 

 

WACHOVIA BANK, N.A., as Co-Documentation Agent



 

By:


/s/ Tyrone J. Williams

 

 

 

Name: Tyrone J. Williams

 

 

 

Title: Senior Vice President

 

 

 

WACHOVIA BANK, N.A., as a Lender



 

By: 


/s/ Tyrone J. Williams

 

 

 

Name: Tyrone J. Williams

 

 

 

Title: Senior Vice President

 

 

(signatures continued)

 

                                          
                                                     Signature Page to Third
Amendment

 

--------------------------------------------------------------------------------

 



 

 

 

 

UBS SECURITIES, LLC, as Co-Documentation Agent



 

By: 


/s/ Irja R. Otsa

 

 

 

Name: Irja R. Otsa

 

 

 

Title: Associate Director

 

 

By: 


/s/ Marie Haddad

 

 

 

Name: Marie Haddad

 

 

 

Title: Associate Director

 

 

 

UBS LOAN FINANCE LLC, as a Lender



 

By:


/s/ Irja R. Otsa

 

 

 

Name: Irja R. Otsa

 

 

 

Title: Associate Director

 

 

By: 


/s/ Marie Haddad

 

 

 

Name: Marie Haddad

 

 

 

Title: Associate Director

 

 

 

(signatures continued)

 

                                          
                                                     Signature Page to Third
Amendment

 



 

 

--------------------------------------------------------------------------------

 



 

 

 

 

US BANK, N.A., as a Lender



 

By: 


/s/ Christopher W. Rupp

 

 

 

Name: Christopher W. Rupp

 

 

 

Title: Vice President

 

 

 

(signatures continued)

 

                                          
                                                     Signature Page to Third
Amendment

 



 

 

--------------------------------------------------------------------------------

 



 

 

 

 

KEYBANK N.A., as a Lender



 

By:


/s/ Joseph Markey

 

 

 

Name: Joseph Markey

 

 

 

Title: Managing Director

 

 

(signatures continued)

 

                                          
                                                     Signature Page to Third
Amendment

 



 

 

--------------------------------------------------------------------------------

 

 

 

ING CAPITAL LLC, as a Lender



 

By:


/s/ Kunduck Moon

 

 

 

Name: Kunduck Moon

 

 

 

Title: Managing Director

 

 

(signatures continued)

 



 

Signature Page to Third Amendment

 

 

--------------------------------------------------------------------------------



 

 

CAPITAL ONE BANK, N.A., as a Lender



 

By:


/s/ Enrico Panno

 

 

 

Name: Enrico Panno

 

 

 

Title: Vice President

 

 

 

 



 

Signature Page to Third Amendment

 